— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered February 26, 1987, convicting him of robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The complainant identified the defendant at a showup 15 minutes after the defendant had allegedly robbed him and stabbed him with a rusty screwdriver. The defendant was found hiding in the weeds in a vacant lot a short distance from the scene of the crime. The screwdriver and a white sweatshirt which the defendant had allegedly been wearing were found on the ground next to the defendant. It is well settled that showups which are conducted shortly after the commission of a crime and in close proximity to the crime scene are considered appropriate means by which to secure swift, reliable identifications (see, People v Hicks, 68 NY2d 234; People v Hampton, 129 AD2d 736, 737; People v Dennis, 125 AD2d 325, 326, lv denied 70 NY2d 645).
Furthermore, the accuracy of an eyewitness identification creates an issue of fact to be decided by the jury (see, People v Tugwell, 114 AD2d 869, lv dismissed 67 NY2d 891).
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt (see, People v Contes, 60 NY2d 620, 621). *773Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Kunzeman, J. P., Rubin, Eiber and Sullivan, JJ., concur.